UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31st, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File No. 033-17774-NY ALL GRADE MINING, INC. (Exact name of registrant as specified in its charter) Colorado * (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 370 W. Pleasantview Ave., Suite 163, Hackensack, NJ 0760 (Address of principal executive office) Registrant's telephone number, including area code: (201) 788-3785 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ YES¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yesþ NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YESþNO Indicate the number of the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of Date Issued and Outstanding 31 March 2013 30 June 2013 1 Not including 1,250,000 shares cancelled and not reflected opn the books of the transfer agent as of 31 March 2013, bringing the adjusted Issued and Outstanding to 128,824,857. 2 ALL GRADE MINING, INC. AND SUBSIDIARY (A Development Stage Company Commencing January 3, 2006) CONTENTS Page PART I- FINANCIAL INFORMATION 4 ITEM 1- FINANCIAL STATEMENTS 5 Condensed Consolidated Balance sheets as of March 31, 2013(unaudited) 5 Condensed Consolidated Statementof Operations for the three months ended March 31, 2013, and March 31, 2012 and for the period January 3, 2006 of the comment as a development stage company through March 31, 2013 (unaudited) 6 Condensed Consolidated Statementof Cash Flows for the three months ended March 31, 2013, and December 31, 2012 and for the period January 3, 2006 of the comment as a development stage company through March 31, 2013 (unaudited) 7 Notes to condensed consolidated financial statements (unaudited) 8 ITEM 2- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3- QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4- CONTROLS AND PROCEDURES 23 PART II- OTHER INFORMATION 25 ITEM 1- LEGAL PROCEEDINGS 25 ITEM 1A- RISK FACTORS 25 ITEM 2- UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3- DEFAULT UPON SENIOR SECURITIES 25 ITEM 4- MINE SAFETY DISCLOSURES 25 ITEM 5- OTHER INFORMATION 26 ITEM 6- EXHIBITS 26 SIGNATURES 27 Exhibit 31.1 Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes Oxley Act 3 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties, and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 4 ITEM 1Financial Statements ALL GRADE MINING, INC. (A Development Stage Company Commencing January 3, 2006) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Asset Cash $ $ PROPERTY AND EQUIPMENT - Net OTHER ASSETS Depository payment towards acquisition of iron ore mine Prepaid Expenses Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilites Accounts Payable $ $ Taxes payable Accrued interest payable Due tostockholders Loans payable Convertible debentures, net of debt discount of $81,900 and $0 as ofMarch 31, 2013 and December 31, 2012 Derivative liability Total Current Liabilites Convertible debentures, net of debt discount of $439,700 and $467,200 as ofMarch 31, 2013 and December 31, 2012, net of current portion Total liabilities Stockholders' Deficit (Note 8) Convertible Preferred Stock Class A, no par value, 100,000 shares authorized at March 31, 2013 andDecember 31, 2012. Issued and outstanding 20,000 shares at March 31, 2013 andDecember 31, 2012. Convertible Preferred Stock Class B, no par value, 400,000 shares authorized at March 31, 2013 andDecember 31, 2012. None issued and outstanding at March 31, 2013 andDecember 31, 2012. Preferred Stock Class C, no par value, 50,000 shares authorized at March 31, 2013 andDecember 31, 2012. Issued and outstanding 20,000 shares at March 31, 2013 andDecember 31, 2012. Common stock, par value $.001 per share; authorized 500,000,000 shares, issued and outstanding 128,824,857 and 128,824,857 shares at March 31, 2013 andDecember 31, 2012 Additional Paid in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 5 ALL GRADE MINING, INC. (A Development Stage Company Commencing January 3, 2006) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Period Ended January 3, 2006 (date of commencement as a development stage company) though March 31, 2013 March 31, March 31, Net Sales $
